DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EPO 3079372 (cited by Applicant).
In regard to claims 1,10, and 15, EPO 3079372 show a system and device comprising: at least one communication interface (Fig. 4, User interface), at least one processor operatively connected to the communication interface (Fig. 4, Microprocessor), and at least one memory operatively connected to the processor (Fig. 4, RAM), wherein the memory stores instructions configured to, when executed, cause the processor to: receive, from a first electronic device, first input voice data including a first request for performing a first task by using a second electronic device by user utterance, determine or receive a state of the first electronic device, and provide the first 
In regard to claims 2, 11, and 13, EPO 3079372 show a device that analyzes the first request included in the first input voice data (Fig. 6, Parse, item D), based at least in part on the analysis result, determine whether there is a relation between the state of the first electronic device and an operation of performing the first task to be performed based on the first request, or receive a determination result of the relation from the
first electronic device (Fig. 5, item E), if it is determined that there is the relation
between the state of the first electronic device and the operation of performing the first task, generate first output voice data related to the adjustment of the state of the first electronic device (Fig. 5, item F), and transmit the first response including the first output voice data to the first electronic device (Fig. 5, item G, feedback of the action).
	In regard to claim 3, EPO 3079372 show a device, wherein the instructions are
configured to cause the processor to: upon determining that there is the relation, determine whether at least one of an audio output or a visual output of the first electronic device interferes with at least one of an audio output or a visual output of the second electronic device (adjust brightness level, Fig. 5, alternative F*).
In regard to claim 4, EPO 3079372 show a device, wherein the instructions are configured to cause the processor to: upon determining that there is the relation, determine whether the at least one of the audio output or the visual output of the first electronic device and the at least one of the audio output or the visual output of the second electronic device include the same attribute (Fig. 6, parsing and storing of actions and their triggers (lights, display mode, activate audio)).

configured to cause the processor to: determine whether the first electronic device and the second first electronic device are close to each other such that the at least one of the audio output or the visual output of the first electronic device interferes with the at least one of the audio output or the visual output of the second electronic device (claim 12, combination information, control rules can be set up for device interference).
In regard to claims 6 and 14, EPO 3079372 show a device, wherein the first output voice data includes a follow-up question about performing a second task related to the adjustment of the state of the first electronic device (Fig. 3, Fig. 5, item H, “more what?”) and using this data to adjust the system.
In regard to claim 7, EPO 3079372 show a device, wherein the instructions are
configured to cause the processor to: analyze the first request included in the first input voice data ; based at least in part on the analysis result, determine whether there is a relation between the state of the first electronic device and an operation of performing the first task to be performed based on the first request, or receive a determination result of the relation from the first electronic device  , if it is determined that there is the relation between the state of the first electronic device and the operation of performing the first task, generate information including at least part of auditory information or visual information related to the adjustment of the state of the first electronic device; and
transmit the first response including the information to the first electronic device (Fig. 5, Parser, items C-G).
In regard to claim 8, EPO 3079372 show a device, wherein the instructions are configured to cause the processor to: analyze the first request included in the first input 
transmit the first task performing information to the second electronic device,
wherein the first task performing information includes first operation information
related to an operation of performing the first task, and the first operation information includes information about the operation of performing the first task and a target to perform the first task, parameter information for the operation of performing the first task, or a first operation sequence for the operation of performing the first task (Fig. 6, adjustment of DTV, WiFi, and HDMI).
In regard to claim 9, EPO 3079372 show a device, wherein the instructions cause the processor to: analyze the first request included in the first input voice data;
based at least in part on the analysis result, determine whether there is relation between
the state of the first electronic device and an operation of performing the first task to be
performed based on the first request, or receive a determination result of the relation from the first electronic device, if it is determined that there is the relation
between the state of the first electronic device and the operation of performing the first task, generate second task performing information for performing a second task related to the adjustment of the state of the first electronic device, and transmit the second task performing information to the first electronic device, transmit the first task performing information to the second electronic device, wherein the first task performing information includes first operation information related to an operation of performing the first task, and the first operation information includes information about the operation of performing the first task and a target to perform the first task, parameter information for .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, EPO 3079372 show a device which uses voice to control tasks of other device. In regard to claim 12, the prior art of record does not show or suggest upon determining that there is the relation, determine whether a distance between the electronic device and the first external electronic device at which the first task will be performed is shorter than a threshold value, and wherein the threshold value is set to a minimum distance at which the at least one of the audio output or the visual output of the electronic device can interfere with the at least one of the audio output or the visual output of the first external electronic device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dickins et al. (10,446,166) show a system and method that uses audio signals to perform tasks of adjusting devices in an environment.                     .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        January 14, 2022